Citation Nr: 0005884	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-42 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for depression, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased, compensable, evaluation for 
rectal fissure.

3.  Entitlement to an increased evaluation for sinusitis with 
headaches, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
fracture of the right tibia and fibula, in excess of 20 
percent after May 3, 1999.

5.  Entitlement to an increased evaluation for residuals of 
fracture of the right tibia and fibula, in excess of 10 
percent prior to May 3, 1999.

6.  Entitlement to service connection for a deviated nasal 
septum.

7.  Entitlement to service connection for a cervical and 
thoracic spine disorder.

8.  Entitlement to service connection for a right foot drop, 
claimed as secondary to service connected residuals of 
fracture of the right tibia and fibula.

9.  Entitlement to service connection for diabetes mellitus.

10.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis.


REPRESENTATION

Appellant represented by:	James W. Stanley Jr. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to June 1995.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 1995, 
August 1997, and September 1998, from the Seattle, 
Washington, Oakland, California, and North Little Rock, 
Arkansas, Regional Offices (RO) of the Department of Veterans 
Affairs (VA), respectively.  The veteran currently resides in 
Arkansas.

This claim was previously before the Board, during which time 
only the issues of increased ratings for sinusitis with 
headaches and residuals of fractures of the tibia and fibula 
were on appeal.  These issues were the subject of a December 
1998 remand, which requested further evidentiary development.  
That development was completed and this claim was returned to 
the Board.


REMAND

The Board notes that during her testimony at a travel board 
hearing, conducted in October 1999, the veteran related that 
she was scheduled for compensation and pension examinations 
in November 1999 regarding her pending claims.  She also 
reported that she was scheduled for private treatment from a 
Dr. Morassick.  The reports of these examination, and records 
of this scheduled private treatment are not associated with 
the claims folder. 

The hearing transcript does not make clear which pending 
claims will be affected by these scheduled examinations and 
treatments.  The Board must conclude that all the veteran's 
pending claims may, therefore, be affected by the outcome of 
these examinations and further treatments.

VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the 
examination reports for the examinations, noted by the 
veteran to be scheduled in November 1999, are in VA's 
constructive possession they must be considered in deciding 
this claim.  As it is not clear whether the veteran's cited 
scheduled private treatment is for a currently service 
connected disability or for a claimed condition, the Board 
concludes that such private records should also be retrieved. 

Accordingly, while the Board regrets the delay, this case is 
REMANDED to the RO for the following:

1.  The RO should request copies of the 
veteran's reports of compensation and 
pension examinations conducted in 
November 1999.

2.  The RO should request that the 
veteran provide the name and address of 
any private physician from which she has 
received recent treatment for her claimed 
disabilities.  The RO should then request 
copies of such treatment records.

Upon completion of the above described items the RO should 
review the veteran's claims.  If the result remains adverse 
the RO should provide the veteran and her representative a 
supplemental statement of the case and adequate time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




